PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
RUTT, J., Steven
Application No. 15/491,715
Filed: April 19, 2017
For: METHODS, APPARATUSES, AND ELECTRODES FOR CARBIDE-TO-CARBON CONVERSION WITH NANOSTRUCTURED CARBIDE CHEMICAL COMPOUNDS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition, filed March 2, 2022 under the provisions 37 CFR 
1.182 to expedite consideration of a petition filed February 22, 2022, to revive the above-identified application under the provisions of 37 CFR 1.137(a).

The petition under 37 CFR 1.182 is GRANTED.  

The petition for expedited consideration includes payment of the petition fee under 1.182. The relief requested is warranted. Accordingly, the petition under 37 CFR 1.137(a) is being considered out of turn.

The petition under 37 CFR 1.137(a) is GRANTED.

This application became abandoned for a failure to respond timely to the final Office action, mailed May 18, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were filed.  Accordingly, the date of abandonment of this application is August 19, 2021.  A Notice of Abandonment was mailed on November 29, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay.  

The application is being forwarded to the Technology Center Art Unit 1736 for appropriate action in the normal course of business on the reply received February 22, 2022.


272-1058.  All other inquiries regarding this application should be directed to the Technology Center.


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions